 Case 20-14471-elf        Doc 34      Filed 05/04/21 Entered 05/04/21 14:16:29          Desc Main
                                      Document      Page 1 of 2
                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE: Iva Bonelli              Debtor (s)                                 Chapter 13

Iva Bonelli
                                Debtor (s)                              NO. 20-14471
          vs.
Nationstar Mortgage, LLC d/b/a Mr. Cooper
                            Respondent

WILLIAM C. MILLER
                                Trustee

      OBJECTION TO PROOF OF CLAIM OF NATIONSTAR MORTGAGE, LLC D/B/A MR.
                                   COOPER

              Iva Bonelli, Debtor(s), by and through counsel, Anthony A. Frigo, Esquire, hereby files this

    Objection to Proof of Claim, filed on January 7, 2021, by Nationstar Mortgage, LLC d/b/a Mr.

    Cooper, and in support thereof aver as follows:

    1.        William Miller is the duly appointed Trustee in this case.

    2.        Nationstar Mortgage, LLC d/b/a Mr. Cooper, by and through counsel, filed a secured

              Proof of Claim on January 7, 2021, listed as Claim No. 2 on the Claims Register,

              alleging entitlement to $23, 721.12 in pre- arrears consisting of :

                     Principal balance                    $ 22,855.68
                     Prepetition fees due                      400.00
                     Escrow deficiency for funds advanced      569.00
                     Less funds on hand                       -103.56
                     Total                              $ 23,721.12


              on the basis of a mortgage document. (A true and correct copy of the proof of claim No.

              11 is attached hereto, made a part hereof and marked as EXHIBIT “A.”)
Case 20-14471-elf       Doc 34   Filed 05/04/21 Entered 05/04/21 14:16:29            Desc Main
                                 Document      Page 2 of 2
  3.     Per Chester County Recorder of Deeds Office a satisfaction of the underlying mortgage

         was filed on December 10, 2018. (A true and correct copy of the Satisfaction is

         attached hereto, made a part hereof and marked as EXHIBIT “B.”)

  4.     The Satisfaction recites the same dollar amount as the Mortgage per the proof of Claim

         ($47,000.00).

  5.     The Satisfaction recites the same date as the Mortgage per the proof of Claim

         (1/22/2007).

  6.     The Satisfaction recites the same instrument number as the Mortgage per the proof of

         Claim (10725488).

  7.     The Satisfaction recites the same Book and Page Number as the Mortgage per the proof

         of Claim (Book 7072, Page 2363).

  8.     The Satisfaction recites the same property address as the Mortgage per the proof of

         Claim (13 Landmark Drive, Malvern, PA 19355).

         WHEREFORE, Debtor respectfully requests the entry of an order disallowing

  Nationstar Mortgage, LLC d/b/a Mr. Cooper’s Proof of Claim together with reasonable

  attorney’s fees and costs associated with this objection and such other relief as may be

  appropriate.

  Date: May 4, 2021                                            /S/Anthony A. Frigo
                                                               Anthony A. Frigo, Esquire
                                                               175 Strafford Ave., Suite One
                                                               Wayne, PA 19087
                                                               610.687.7784
                                                               Anthonyfrigo@msn.com
